Citation Nr: 0929202	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-31 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
thoracic spine disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of avulsion fracture, right ankle (right ankle 
disability).

3.  Entitlement to an initial evaluation in excess of 40 
percent for low back pain with chondrosis, incipient 
osteochondrosis at L3-S1 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part granted 
the Veteran service connection for a low back disability, 
with a 40 percent rating, continued the Veteran's 10 percent 
rating for right ankle disability, and found that the Veteran 
had not submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for a thoracic spine disability.  

The RO addressed the new and material evidence issue and 
found that the Veteran had submitted new and material 
evidence in a July 2008 supplemental statement of the case 
(SSOC).  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
thoracic spine disability.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Veteran was notified by letters in December 2008 of his 
requested Board video-conference hearing in January 2009.  He 
did not report to the hearing and indicated no desire to 
reschedule a Board hearing.  

The issue of an initial evaluation in excess of 40 percent 
for a low back disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
thoracic spine pain in a February 1993 rating decision.  The 
appellant received timely notice of the determination but did 
not appeal, and that denial is now final.

2.  Evidence received since the February 1993 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a thoracic spine 
disability, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's right ankle is shown to have the equivalent 
of marked limitation of motion.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
February 1993 rating decision, and the claim for entitlement 
to service connection for a thoracic spine disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 
C.F.R. § 3.156 (a) (2008).  

2.  The criteria for an evaluation of 20 percent, but no 
more, for the service-connected right ankle disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5270-5274 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the new and material evidence claim, the RO 
provided the appellant pre-adjudication notice by letter 
dated in August 2004, and post-adjudication notice by letter 
dated in October 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically 
informing the Veteran of the basis of the last final denial 
in February 1993 for the claim of service connection for a 
thoracic spine disability, and described the meaning of 
"new" and "material" evidence in order to reopen the 
claim.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim to reopen entitlement 
to service connection is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Regarding the increased rating claim, the RO provided the 
appellant pre-adjudication notice by letter dated in May 
2004, and post-adjudication notice by letters dated in 
October 2006 and June 2008.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
indicating that to substantiate an increased-rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life," that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant diagnostic codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life," 
and that the notice must also provide examples of the types 
of medical and lay evidence that may be obtained or 
submitted.  Additionally the June 2008 notice specified the 
current diagnostic code the Veteran's right ankle disability 
is rated under and the criteria for a higher rating under 
this code.  The claim was subsequently readjudicated in a 
July 2008 SSOC, following the provision of notice.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of his service 
connected right ankle disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Analysis

I.  New and Material Evidence Claim  

In February 1993, the RO denied the Veteran's claim for 
service connection for thoracic spine pain, finding that 
thoracic spine pain is not a disability in the absence of a 
diagnosed disease or injury, and the VA examination indicated 
good mobility of the thoracic spine.  The Veteran did not 
appeal this decision; so it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the February 1993 rating 
decision includes the Veteran's STRs, and a September 1992 VA 
examination report, which notes that the Veteran's thoracic 
spine had good mobility, forward flexion and lateral flexion 
are free, the musculature is markedly developed, and there is 
slight lateral curvature of the lower thoracic spine.  No 
diagnosis was made regarding the thoracic spine.  

Evidence submitted since the February 1993 rating decision 
pertaining to the Veteran's thoracic spine includes a March 
1992 private hospital medical imaging report that notes that 
the thoracic spine had well maintained disc spaces and 
vertebral bodies, and that an impression of some 
dextroscoliosis, otherwise normal examination, was given; and 
a May 2008 VA examination report, which notes that following 
a physical examination, the examiner opined that the 
Veteran's thoracic spine condition is not separate from the 
lumbar region where most of his pain is centered and 
therefore there is not a separate thoracic spine condition 
and the pain that he has in the lower thoracic region is 
connected with the thoracolumbar spine as a unit that has 
already been service connected; there is no thoracic 
diagnosis.  

Regarding the March 1992 private treatment record, this 
evidence is new because it is not duplicative of evidence 
considered by the RO at the time of its February 1993 
decision.  However, this evidence is not material because 
although it indicates that the Veteran's thoracic spine was 
given an impression of some dextroscoliosis during service, 
it does not relate to the unestablished fact of whether the 
Veteran currently has a thoracic spine disability as required 
by 38 C.F.R. § 3.303.  38 C.F.R. § 3.156 (a).  

Likewise, regarding the May 2008 VA examination report, this 
evidence is new because it is not duplicative of evidence 
considered by the RO at the time of its February 1993 
decision.  However, this evidence is not material because it 
indicates that the Veteran does not have a separate thoracic 
spine disability and that he has no diagnosis related to his 
thoracic spine; therefore, the May 2008 VA examination report 
tends to disprove the unestablished fact of whether the 
Veteran currently has a thoracic spine disability as required 
by 38 C.F.R. § 3.303.  38 C.F.R. § 3.156 (a).  

Thus, the Veteran has not submitted any evidence that relates 
to the unestablished fact and raises a reasonable possibility 
of substantiating the claim; that is, that the Veteran 
currently has a thoracic spine disability as required by 38 
C.F.R. § 3.303.  

Given the absence of receipt of any new and material evidence 
since the February 1993 rating decision, reopening the claim 
to entitlement to service connection for a thoracic spine 
disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).  

II.  Right Ankle Increased Rating Claim  

The RO originally granted service connection for a right 
ankle disability in February 1993, assigning a 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5271-5003, effective May 
6, 1992.  The RO continued the Veteran's current 10 percent 
evaluation under DC 5010-5271 in the March 2005 rating 
decision on appeal.  The Veteran contends that he is entitled 
to a rating in excess of 10 percent for his right ankle 
disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The ankle can be rated under Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the Veteran's ankle disability 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

A VA examination was conducted in September 2004.  The 
Veteran reported frequent giving way and occasional catching 
and popping, but no true locking.  A physical examination 
revealed that the Veteran had 5 degrees of dorsiflexion and 
45 degrees of plantarflexion.  There is a significant 
planovalgus deformity of the foot, and significant tenderness 
along the posterior tibial tendon.  He had 4/5 inversion 
strength and 5/5 eversion strength.  Here is some mild 
crepitus with the range of motion of his ankle.  The ankle 
appears to be stable on examination.  Following medical 
imaging, the Veteran was given diagnoses of status post 
avulsion fracture right medial malleolus, and posterior 
tibial tendon insufficiency on the right.  The examiner noted 
that his range of motion is additionally limited by 
approximately 10 percent following repetitive use due to 
pain.  

A VA examination was conducted in May 2008.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported that the people he supervises at work help him with 
physical work, but that he has had to take off one or two 
days in the past two or three months because of his ankle and 
back.  The Veteran reported that his ankles stiffen all the 
time, and that they flare up three to four times per month.  
A physical examination of the right ankle revealed tenderness 
on manipulation of the arches.  Dorsiflexoin was 5 degrees 
and plantarflexion was 20 degrees, with pain throughout the 
range of motion on the right side in the medial malleolus.  
There is no change in active or passive range of motion 
during repeat motion testing and no additional loses due to 
pain, weakness, impaired endurance, fatigue, incoordination, 
or flare-ups.  A diagnosis of instability of the right ankle 
with mild osteoarthritis of the medial malleolus was given.  

Diagnostic Code 5010, arthritis due to trauma, is to be rated 
as degenerative arthritis under DC 5003.  Diagnostic Code 
5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  In the 
absence of limitation of motion, a 20 percent evaluation is 
granted where x-ray evidence shows involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  
The Veteran's right ankle disability involves only his right 
ankle, and not two or more major or minor joints, and 
therefore he is not entitled to a 20 percent evaluation under 
DC 5003.  

Under DC 5271, limitation of motion of the ankle that is 
moderate warrants a 10 percent rating, while marked 
limitation of motion warrants a 20 percent rating.  As there 
is no regulatory definition of moderate or marked limitation 
of motion, the Board must apply the terms in a manner that is 
"equitable and just."  38 C.F.R. § 4.2.  The normal range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate 
II.  The September 2004 and May 2008 VA examinations indicate 
that the Veteran had only 5 out of 20 degrees of dorsiflexion 
and the May 2008 VA examination indicates only 20 out of 45 
degrees of plantarflexion.  In aggregate, as the right ankle 
has severely limited dorsiflexion and plantarflexion of less 
than half of normal, the evidence more nearly shows marked 
limitation of motion.  

Other diagnostic codes that potentially apply to the ankles 
include DCs 5270 and 5272-5274.  38 C.F.R. § 4.71a.  However, 
because there is no evidence of record indicating that the 
Veteran has been diagnosed with, or even complained of, 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy, DCs 5270 and 5272-5274, respectively, are not 
for application.  

Thus, a 20 percent evaluation for a right ankle disability, 
but no more, is warranted under DC 5271.  38 C.F.R. § 4.71a 
DC 5271.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right ankle 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 20 percent, and staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence, other than his unsubstantiated reports to VA 
examiners concerning sick leave he has taken, indicating any 
marked interference with employment as a result of his right 
ankle disability.  


ORDER

The petition to reopen the claim for service connection for a 
thoracic spine disability is denied.  

Entitlement to an increased disability evaluation of 20 
percent, but no more, for residuals of avulsion fracture, 
right ankle (right ankle disability), is granted.  


REMAND

The Veteran contends that he is entitled to an initial rating 
in excess of 40 percent for his low back disability.  

In July 2009 the Board received additional private medical 
evidence in support of the low back increased rating claim, 
which notes that in August 2008 the Veteran was complaining 
of left thigh side back and groin pain severe enough to cause 
him to use a cane.  Medical imaging revealed sclerosis and 
erosions involving the sacroiliac joint; question history of 
ankylosing spondylitis.  No waiver accompanied the evidence.  
A remand pursuant to 38 C.F.R. § 20.1304 is therefore 
necessary, as the Veteran has not specifically waived RO 
jurisdiction of the newly submitted evidence.  

Additionally, because the private medical opinion received by 
the Board in July 2009 indicates that the Veteran's low back 
disability may have worsened since his last VA examination, a 
new VA medical examination is necessary.  38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to evaluate the current 
severity of his low back disability.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
examination the private medical opinion 
received by the Board in July 2009.  A 
detailed rationale for any medical 
opinions must be provided.  

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated, 
and the RO must specifically discuss the 
private medical opinion received by the 
Board in July 2009.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


